                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

GESTURE TECHNOLOGY
PARTNERS, LLC,

                     Plaintiff,
                                                   CASE NO. 2:21-cv-00040-JRG
v.                                                 (Lead Case)
HUAWEI DEVICE CO., LTD.,                           JURY TRIAL DEMANDED
HUAWEI DEVICE USA, INC.,

                     Defendants.


GESTURE TECHNOLOGY
PARTNERS, LLC,
                                                   CASE NO. 2:21-cv-00041-JRG
                     Plaintiff,                    (Member Case)

v.                                                 JURY TRIAL DEMANDED
SAMSUNG ELECTRONICS CO., LTD.
AND SAMSUNG ELECTRONICS
AMERICA, INC.,
               Defendants.


                                  NOTICE OF COMPLIANCE

       Defendants Samsung Electronics Co., Ltd. and Samsung Electronics America, Inc. hereby

notify the Court that pursuant to the Court’ Docket Control Order [Dkt. 44], they have served their

Proposed Terms and Claim Elements for Construction on counsel for Plaintiff via electronic mail

on June 11, 2021.
Dated: June 14, 2021   Respectfully submitted,

                        /s/ Melissa R. Smith
                       Melissa R. Smith
                       State Bar No. 24001351
                       GILLAM & SMITH, LLP
                       303 South Washington Avenue
                       Marshall, Texas 75670
                       Telephone: (903) 934-8450
                       Facsimile: (903) 934-9257
                       Email: melissa@gillamsmithlaw.com

                       Christopher W. Kennerly (TX Bar No.
                       00795077)
                       chriskennerly@paulhastings.com
                       Radhesh Devendran (pro hac vice)
                       radheshdevendran@paulhastings.com
                       PAUL HASTINGS LLP
                       1117 S. California Avenue
                       Palo Alto, CA 94304
                       Telephone: (650) 320-1800
                       Facsimile: (650) 320-1900

                       Allan M. Soobert
                       allansoobert@paulhastings.com
                       PAUL HASTINGS LLP
                       2050 M Street NW
                       Washington, D.C. 20036
                       Telephone: 202-551-1700
                       Facsimile: 202-551-1705

                       Elizabeth L. Brann
                       elizabethbrann@paulhastings.com
                       PAUL HASTINGS LLP
                       4747 Executive Drive, 12th Floor
                       San Diego, CA 92121
                       Telephone: (858) 458-3000
                       Facsimile: (858) 458-3005

                       Robert Laurenzi
                       robertlaurenzi@paulhastings.com
                       PAUL HASTINGS LLP
                       200 Park Avenue
                       New York, NY 10166
                                                   Telephone: (212) 318-6000
                                                   Facsimile: (212) 319-4090

                                                   Attorney for Defendants
                                                   Samsung Electronics Company, Ltd., and
                                                   Samsung Electronics America, Inc.


                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that counsel of record who are deemed to have consented

to electronic services are being served with a copy of this document via the Court’s CM/ECF

system per Local Rule CV-5(a)(3) on this the 14th day of June, 2021.



                                                      /s/ Melissa R. Smith
                                                     Melissa R. Smith
